Name: Commission Regulation (EC) No 973/95 of 28 April 1995 amending Regulation (EC) No 437/95 laying down detailed rules for granting a special refund for exports of poultrymeat sector products to certain third countries
 Type: Regulation
 Subject Matter: trade policy;  animal product;  foodstuff;  cooperation policy
 Date Published: nan

 29. 4. 95 EN Official Journal of the European Communities No L 97/65 COMMISSION REGULATION (EC) No 973/95 of 28 April 1995 amending Regulation (EC) No 437/95 laying down detailed rules for granting a special refund for exports of poultrymeat sector products to certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94 (2), and in particular Articles 9 (3) and 15 thereof, Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (3), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EC) No 437/95 (4) lays down detailed rules for granting a special refund for exports of poultrymeat sector products to certain third countries ; Whereas, in the light of the experience gained, the condi ­ tions for access to this special refund should be eased ; Whereas, in view of the current situation on the market in poultrymeat, eligibility for this special refund should be extended to new products ; whereas the various products for which a special refund is requested should appear on the application for a certificate ; Whereas with a view to preventing speculation, the number of applications per operator should be limited ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EC) No 437/95 : 1 . the first subparagraph is replaced by the following : ' 1 . A special refund shall be granted for the following products :  whole chickens falling within codes 0207 21 10 900 and 0207 21 90 190,  cuts of chicken falling within codes 0207 41 11 900 and 0207 41 71 190 ,  cuts of turkeys falling within codes 0207 42 51 000, 0207 42 59 000 and 0207 42 10 990, provided that the following conditions are met 2. the amount of 500 tonnes in point (c) is replaced by 300 tonnes ; 3 . the following point is added : '(h) an applicant may submit only one application ; certificate applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit in respect of the current week any other applications in the Member State where the application was lodged or in another Member State ; where an applicant submits several applications, all applica ­ tions from that person shall be inadmissible An application may cover several products ; in such cases, all the CN codes shall be indicated in section 1 6 and their descriptions in section 1 5,'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 349, 31 . 12. 1994, p. 105 . 0 OJ No L 282, 1 . 11 . 1975, p. 90 . 4 OJ No L 45, 1 . 3 . 1995, p. 30 .